NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0762-15T3

AMOLA SHAH,

        Plaintiff-Respondent,

v.

ATUL SHAH,

     Defendant-Appellant.
_____________________________________

              Submitted September 12, 2017 – Decided September 20, 2017

              Before Judges Fasciale and Sumners.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FM-02-3134-01.

              Atul Shah, appellant pro se.

              Arons & Solomon, PA, attorneys for respondent
              (Patricia L. Burris, on the brief).1

PER CURIAM



1
    We granted Ms. Burris's written request to rely on her merits
brief in lieu of appearing for oral argument before us. We also
denied defendant's September 7, 2017 request to adjourn oral
argument in which he wrote "in the next [seven] days I will write
to you in more detail." Defendant did not appear for oral argument
before us on September 12, 2017.
     Approximately fourteen years after agreeing to arbitration,

defendant appeals from a June 30, 2015 order (1) denying his motion

to appoint Paul Lomberg, Esq. as arbitrator, and (2) granting

plaintiff's cross-motion to terminate the parties' agreement to

arbitrate issues contained in the parties' Property Settlement

Agreement    (PSA);    and   a   September     18,   2015     order    denying

reconsideration.      We conclude the parties waived their right to

arbitrate and affirm.

     The parties were married in June 1974, and divorced in

February 2003.   In January 2003, they executed the PSA and agreed

to arbitrate seventeen issues.           The parties paid an arbitrator,

Charles Abut, Esq., and agreed to arbitrate on March 6, 2003.               The

arbitration did not occur.

     In 2005, defendant wanted to arbitrate one of the seventeen

issues - moving back into the marital home.           Mr. Abut declined to

arbitrate that issue in a piecemeal fashion, and requested the

parties arbitrate all the issues immediately. Despite that request,

the parties did not begin the arbitration.           Mr. Abut returned the

retainer he had received due to "the extended dormancy of the

matter[.]"    The parties' house sold in 2006, and they placed the

proceeds of the sale into the trust account of Dorgan & Dorgan, LLP

(Dorgan).     Plaintiff      relocated    to   Florida   in    2006,    and    no

arbitration occurred.

                                     2                                 A-0762-15T3
     In 2008, approximately five years after they had agreed to

arbitrate the PSA issues, the parties decided to select a new

arbitrator.       They    interviewed          several    candidates,   and      after

completing those interviews, the parties selected Mr. Lomberg. They

took no further steps, however, to retain him.

     In    February      2009,    defendant       filed    a   motion   to     compel

arbitration, appoint a new arbitrator plus an accountant, and expand

the issues to arbitrate beyond those listed in the PSA.                      In April

2009,     the   judge    (1)     granted       defendant's     motion   to     compel

arbitration; (2) appointed Barry Kaufman, Esq. as a new arbitrator;

(3) required the parties to pay the arbitrator from the Dorgan

account; and (4) established a schedule for the submission of

documents.

     According to plaintiff, after the judge compelled arbitration

in 2009, plaintiff wrote three letters to defendant's counsel

requesting that the parties retain Mr. Kaufman and start the

proceeding.      She maintains that defendant ignored her letters.

Plaintiff then spoke directly to Mr. Kaufman about moving forward

with arbitration, and received a retainer agreement from him.                       The

parties did not sign the retainer agreement, and Mr. Kaufman wrote

to the judge advising that he would not conduct arbitration until

both parties signed the document.



                                           3                                 A-0762-15T3
     In April 2015,     twelve years after the parties agreed to

arbitrate the disputed issues, defendant filed the motion to appoint

Mr. Lomberg as arbitrator.   Plaintiff cross-moved to terminate the

parties' obligation to arbitrate; bar the parties from suing in

Superior Court regarding the seventeen issues; close the Dorgan

account; and require defendant to pay counsel fees.

     In June 2015, the judge denied defendant's motion.    The judge

granted plaintiff's motion in part and denied it in part.          The

judge granted her request to terminate the parties' obligation to

arbitrate the seventeen issues in their PSA; and granted plaintiff's

request to close the Dorgan account.   The judge denied plaintiff's

request to bar the parties from suing in Superior Court regarding

the seventeen issues; and denied plaintiff's request for counsel

fees.

     In ruling on the motions, the judge explained that Iudici v.

Iudici, No. A-6033-09 (App. Div. October 12, 2012) constituted

persuasive authority.   The judge stated that

          the [o]rder requiring the parties to meet with
          an arbitrator was . . . interlocutory, [it
          was] meant to enforce        the [PSA], and
          thereafter the [c]ourt had the right to review
          and reconsider it and particularly in view of
          both parties['] disregard of the [o]rder[.]

The judge found that the parties were now in a much different

financial position based on the twelve-year delay.    In July 2015,


                                 4                          A-0762-15T3
defendant filed a motion for reconsideration.          Plaintiff cross-

moved for counsel fees.      In September 2015, the judge denied both

motions.

       On   appeal,   defendant   primarily   argues   that    the     judge

improperly relied on the unpublished Iudici opinion; arbitration

is a favored remedy; the judge erred by concluding the parties

waived their right to arbitrate; and the doctrine of laches is

inapplicable.

       As to defendant's point about Iudici, the law is settled.

Pursuant to Rule 1:36-3, a judge cannot cite to unpublished

decisions as binding precedent.       "Although an unpublished opinion

does    not   have    precedential   authority,   it   may    nevertheless

constitute secondary authority."         Pressler & Verniero, Current

N.J. Court Rules, comment 2 on R. 1:36-3 (2017); see also Nat'l

Union Fire Ins. Co. of Pittsburgh v. Jeffers, 381 N.J. Super. 13,

18 (App. Div. 2005).

       Here, the judge did not state that Iudici was binding, but

considered Iudici as persuasive secondary authority. Furthermore,

the judge did not solely rely on Iudici.      The judge explained that

there was a substantial lapse in time – more than twelve years –

between the entry of the PSA and the motion before the court.

According to the judge, the parties were now in a different



                                     5                               A-0762-15T3
position than they had been in 2003, when they had entered the

PSA.

       It is undisputed that "arbitration is a favored remedy."

Faherty v. Faherty, 97 N.J. 99, 105 (1984).             There is no bar to

arbitration of family law matters in the Arbitration Act, N.J.S.A.

2A:23B-1 to -32, and the Supreme Court has approved arbitration

of alimony and child support issues.             Fawzy v. Fawzy, 199 N.J.
456, 471 (2009).      "[A]n agreement to arbitrate generally will be

valid under state law unless it violates public policy." Hojnowski

v. Vans Skate Park, 187 N.J. 323, 342 (2006).          Specifically, "[a]n

agreement contained in a record to submit to arbitration any

existing or subsequent controversy arising between the parties to

the agreement is valid, enforceable, and irrevocable except upon

a ground that exists at law or in equity for the revocation of a

contract."    N.J.S.A. 2A:23B-6(a).         Such equitable principles apply

here.

       "Waiver is the voluntary and intentional relinquishment of a

known right."     Knorr v. Smeal, 178 N.J. 169, 177 (2003).               "The

intent   to   waive   need   not   be   stated    expressly,   provided   the

circumstances clearly show that the party knew of the right and

then abandoned it, either by design or indifference." Ibid. Here,

the parties waived their right to arbitrate.              After the judge

ordered arbitration in 2009, six years after the parties had agreed

                                        6                            A-0762-15T3
to arbitrate the PSA issues, and appointed Mr. Kaufman as the

arbitrator,    the   parties    again    failed    to   move    forward   with

arbitration.    Plaintiff stated that she spoke directly to Mr.

Kaufman about moving forward with arbitration in 2009, and received

a retainer agreement from him, but neither she nor defendant signed

the retainer agreement.

     Defendant admits that he was unhappy with Mr. Kaufman's fee

and wanted to find another arbitrator.            Defendant claims it took

several years to agree on fees and which arbitrator to use.                  He

admits that he petitioned the court in 2015, "three, [or] four

years" after the parties agreed to use Mr. Lomberg.

     The   parties    were     essentially    inactive     in    moving    the

arbitration forward for six years after the 2009 order compelling

arbitration.     More than fourteen years have passed since the

parties signed the PSA agreement, and there is currently a lack

of funds in the Dorgan account to arbitrate the disputed issues.

The parties clearly waived their right to arbitrate due to their

substantial delay. Therefore, the judge did not err in terminating

the parties' obligation to arbitrate.

     Defendant's remaining arguments are without sufficient merit

to warrant discussion in a written opinion.             R. 2:11-3(e)(1)(E).

We add the following brief remarks.



                                     7                                A-0762-15T3
     Laches is "invoked to deny a party enforcement of a known

right when the party engages in an inexcusable and unexplained

delay in exercising that right to the prejudice of the other

party."     Knorr, supra, 178 N.J. at 180-81.           It "may only be

enforced when the delaying party had sufficient opportunity to

assert the right in the proper forum and the prejudiced party

acted in good faith believing that the right had been abandoned."

Id. at 181.      Here, the judge did not refer to laches.        Moreover,

laches    does   not   apply.   There   is   no   credible   evidence   that

plaintiff acted in good faith believing that defendant abandoned

his right to enforce arbitration.       We conclude under the facts of

this case that the parties knew of their initial right to arbitrate

and subsequently abandoned that right by their conduct spanning

more than a decade, which resulted in substantially delaying

resolution of the issues in the PSA.

     Affirmed.




                                    8                              A-0762-15T3